Citation Nr: 0910755	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  00-09 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 
1988.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Nashville, Tennessee, that denied the benefit 
sought on appeal.  
			
The issue on appeal was previously denied by the Board in a 
June 2007 decision.  The Veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2008 Order, the Court vacated the 
June 2007 Board decision and remanded the matter back to the 
Board for development consistent with the parties' Joint 
Motion for Remand (Joint Motion).


FINDING OF FACT

The Veteran's current disk protrusion was not incurred in or 
aggravated by service, is not shown to be causally or 
etiologically related to service, and while the record shows 
a continuity of symptoms, the symptoms have been clearly 
attributed to an intercurrent cause.


CONCLUSION OF LAW

The criteria for service connection for a back disability 
have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a back disability.  
Generally, to establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  

Alternatively, direct service connection may also be awarded 
for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition); or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
Veteran's present condition.  38 C.F.R. § 3.303(b); see 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

In addition, "presumptive service connection" may be 
awarded for certain diseases, chronic in nature, if the 
evidence shows that the disease became manifest to a degree 
of 10 percent or more within one year from separation from 
active service, even though there is no evidence of the 
disease during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).  Arthritis is included in the list of 
chronic diseases eligible for presumptive service connection.  
This doctrine of service connection was raised in the Board's 
June 2007 decision.

Here, the Veteran's claim cannot be granted under any of the 
above theories of service connection.  First, the three 
elements of direct service connection are not met.  While the 
Veteran has a current diagnosis of disk protrusion, 
documented in a June 2004 VA examination, a June 2005 
addendum report, and recent VA treatment notes of April and 
June 2008, for example, there is insufficient evidence that 
current condition was incurred in service or of a positive 
link between the current diagnosis and the in-service 
symptomatology.  

The Veteran's service treatment records show that he 
sustained an injury to his low back in July 1987 when he was 
hit by an object described as a wood frame.  The injury was 
documented as an abrasion and contusion.  Pertinent x-ray 
findings were absent for any abnormal pathology.  Other than 
back pain complaints, subsequent service treatment records 
from late July 1987 and August 1987 indicated that the back 
injury was asymptomatic and resolving.  The Veteran completed 
nearly one year of active duty after the July 1987 incident 
with no complaints pertaining to his back.  He declined the 
opportunity for a discharge physical examination.  

In June 2004 a VA examination was conducted and the examiner 
indicated that the Veteran's claims folders had been 
reviewed.  The Veteran was diagnosed with disk protrusion at 
the level of L5-S1 with mild neural foraminal narrowing 
bilaterally.  Upon review of all of the service and post-
service medical evidence, the examiner concluded that the 
Veteran's current back problem was related to a 1997 motor 
vehicle accident, rather than to any event from service.  In 
a June 2005 addendum, the VA clinician who performed the 
medial examination in June 2004 stated that additional 
clinical information had been associated with the claims 
folder and had been reviewed.  The examiner again reviewed 
the Veteran's entire medical history and again concluded that 
it was less likely than not that the Veteran's current back 
condition was related to his military injury.  

The record includes evidence showing that the Veteran was 
involved in a motor vehicle accident in April 1997 as a 
passenger.  The vehicle was struck on the right side and was 
spun around.  The Veteran received injuries to his knees, and 
the right side of the lower back and buttock as well as the 
hip area causing impaired physical activities [sic] according 
to a May 1997 report from the Orthopaedic Medicine and 
Diagnostic Center in Decatur, Georgia.  

As for the positive nexus evidence, a September 2000 
statement from T.M., a registered nurse, indicates the 
Veteran has "a history of back pain secondary to an injury 
he received while in the service on July 1, 1987."  

Ina May 2004 statement, a VA physician opined that the 
Veteran's degenerative disc disease of the lumbar spine was 
"possibly related to" military service.  The examiner added 
that while the Veteran stated that his back pain began in the 
military service, he had no way of confirming that since he 
not seen him when he was in the military.

The Board finds the negative evidence outweighs the positive 
on the issue of direct service connection.   It is to be 
noted that the Board is not free to substitute its own 
judgment for as such a medical expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board 
is required to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Board is not persuaded by the 
September 2000 private nurse's statement because it does not 
indicate that it was based on a review of evidence in the 
claims folder, and particularly, there is no discussion of 
the intervening post-service back injuries that the Veteran 
sustained or their relevance to the claimed back disorder.  
This lack of discussion of the post-service injury is 
noteworthy as it shows that the Veteran either failed to 
report the incident or that the nurse failed to consider a 
significant intervening trauma in his assessment of the cause 
of the Veteran's pain.  While the Veteran may be competent to 
report his history of symptoms, it appears that in this 
medical opinion, his history was not accurately reflected.  
As such, the Board finds the statement to be of low probative 
value. 

With regard to the May 2004 statement, in which the examiner 
opined that the Veteran's degenerative disc disease of the 
lumbar spine was "possibly related to" military service, 
the Board finds that by interjecting "possibly," the 
physician's statement is not definitive regarding the causal 
connection between the Veteran's claimed back disorder and 
service.  The VA physician's statement also appears to rely 
on a history as related by the Veteran which, based upon the 
limited information in the statement was not complete and did 
not include reference to his post-service back injuries in 
the 1997 motor vehicle accident. The physician stated that he 
was unable to confirm the Veteran's statement that his back 
pain began in service, since he did not treat the Veteran in 
service.  This statement leads the Board to conclude that the 
physician did not review the medical evidence in the claims 
folder and did not consider the entire medical history of 
back treatment the Veteran had received since service 
discharge.  The statement cannot be considered as competent 
medical evidence of an etiological relationship between the 
Veteran's current back disablement and an incident of 
service.  

As the evidence is not in equipoise, direct service 
connection is not warranted.  The Board notes the recent 
argument of the Veteran's attorney in a February 2009 letter 
that VA examination report and the addendum opinion are 
inadequate because a non-physician conducted the examination. 
However, a nurse, nurse practitioner, or other non-physician 
VA health care provider may provide competent medical 
evidence if the examination and opinions themselves are not 
incomplete or otherwise insufficient.  Cox v. Nicholson, 20 
Vet. App. 563, 568-69 (2007).  Here, the nurse practitioner 
who conducted the June 2004 VA examination and authored the 
accompanying report and subsequent addendum report accurately 
and thoroughly characterized the evidence of record and 
conducted a comprehensive examination of the Veteran's back.  
Her report of the Veteran's medical history and her clinical 
findings are consistent with the entire body of medical 
evidence of record.  There is no basis on which to find that 
the report is incomplete or insufficient in any way. 

The Board has additionally considered the lay evidence of 
record supporting the Veteran's assertion that his current 
back condition is related to service.  However, the Veteran, 
his family members, and his friends have not been shown to be 
competent to offer a medical opinion in this regard.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For all of 
the reasons described above, the three elements of direct 
service connection have not been met.

The Board additionally finds that service connection based on 
the chronicity requirements of 38 C.F.R. 3.303(b) is not 
warranted.  First, the Board does not find the Veteran had a 
chronic disease in service.  While the Veteran's July 1987 
injury resulted in numerous documentations of treatment 
throughout that month and into August 1987, thereafter, the 
service treatment records are silent.  The August 1987 
records themselves indicate "asymptomatic back pain," a 
"resolved" condition, and x-rays showing "no significant 
abnormalities."  The Veteran completed nearly a year of 
active duty subsequent to the July 1987 incident with no 
complaint.  Upon discharge, in March 1988 the Veteran 
declined his separation examination.  By doing so, the 
Veteran failed to utilize his opportunity to document the 
existence of any remaining symptomatology related to the July 
1987 incident.  For all of these reasons, the Board finds 
that the service treatment indicate a transient and temporary 
condition, rather than a chronic disability.  38 C.F.R. 
§ 3.303(b) is clear that, "[f]or the showing of a chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word 'chronic.'"

Moreover, 38 C.F.R. § 3.303(b) states, "subsequent 
manifestations of the same chronic disease are service 
connected, unless clearly attributable to intercurrent 
causes."  (emphasis added).  Here, the record is clear that 
the Veteran's current condition is distinct from the 
symptomatology noted in his service treatment records.  The 
Veteran's current diagnosis is of disk protrusion-a 
diagnosis found nowhere in the record prior to the 1997 car 
accident.  X-rays of the Veteran's thoracic spine taken in 
service in August 1987 failed to reveal any disk protrusion 
or disk bulging.  In May 1989, shortly after his discharge, 
the Veteran underwent a VA examination and the examiner found 
no abnormalities of the Veteran's back.  In October 1990 the 
Veteran sought treatment for back pain.  He reported to the 
examiner that he had been to VA but was unsatisfied with the 
opinion that was reached, and that he wanted a second opinion 
on his conditions.  The examiner took x-rays and found no 
abnormalities of the lumbosacral spine.  The Veteran 
displayed a good range of motion.  The examiner concluded, 
"I told him that he would just have to do with what he has 
and that I could not find anything on his examination."  The 
record subsequent to this is devoid of any findings 
pertaining to the Veteran's back until late 1996 when he was 
diagnosed with a lumbar strain incurred as a result of 
pushing trash.  The record shows that it was not until after 
1997 when he sustained a car accident, that he ever received 
a diagnosis of disk protrusion.  For these reasons, the Board 
cannot find that the Veteran's current condition is 
reflective of the symptomatology found in his service 
treatment records.  

The Board has also carefully considered the continuity of 
symptomatology shown in the record, including the 1989 and 
1993 documents cited by the Court.  However, the Board 
emphasizes that 38 C.F.R. § 3.303(b) states, "subsequent 
manifestations of the same chronic disease are service 
connected, unless clearly attributable to intercurrent 
causes."  (emphasis added).  Here, the record is clear that 
the Veteran's current symptomatology is attributable to an 
intercurrent cause, and has resulted in a diagnosis unrelated 
to the July 1987 service incident.  The June 2004 VA 
examination report states, "[a]lthough [the Veteran] did not 
admit to this examiner a history of motor vehicle accident, a 
note by the Emory Clinic, South De Kalb, Georgia, stated he 
had a history of a motor vehicle accident on 4/18/97. He was 
a restrained passenger in a car that was hit on the right 
side and spun around. He complained of low back pain and was 
treated at Georgia Baptist Hospital."  Based on her review 
of the symptomatology documented both prior and subsequent to 
the accident, the examiner concluded, "[the Veterans'] 
current back problem, bulging disk is most likely related to 
the motor vehicle accident he sustained in 1997."  A second 
review of the entire medical record conducted in June 2005 
again generated this conclusion, as documented in the June 
2005 addendum report.

There is no evidence to the contrary of this.  None of the 
positive evidence of record mentions the Veteran's post-
service injuries to his back or attempts to reconcile them 
with the in-service injury and the Veteran's current 
diagnosis.  The statements from the Veteran's relatives and 
landlord indicate their knowledge that the Veteran has had 
back problems for many years, however, they are vague and do 
not place the evidence in equipoise.  For instance, the 
letter from his parents indicates that the Veteran's knees 
and back problems have kept him from working regularly for 
any length of time.  The Veteran has made the same claim and 
for the reasons stated above, and below, the claim is denied.  
The Veteran's spouse states that the Veteran has had problems 
with his back for as long as she has known him, but she does 
not indicate how long she has known the Veteran.  His 
landlord admits, in 2008 well after all events at issue 
occurred, that she has known the Veteran for four years, and 
that his back problems have kept him from working or doing 
any demanding recreational activities; the time period she 
references is after his motor vehicle accident.  None of 
these statements references the motor vehicle accident in 
1997, many years after service.  For all of these reasons, 
direct service connection must is denied based on the 
chronicity provisions of 38 C.F.R. § 3.303(b).

Finally, the evidence also does not show the Veteran is 
entitled to service connection on a presumptive basis under 
38 C.F.R. §3.307(a)(3) and §3.309(a).  The record does not 
show that the Veteran has degenerative joint disease of the 
lumbar spine or any arthritic condition of the back.  Indeed, 
the June 2004 examiner specifically commented that 
degenerative facet joint arthropathy had not been confirmed 
and that there was no evidence of degenerative changes of the 
lumbar spine on x-ray.  In the absence of such evidence, 
consideration of presumptive service connection for 
degenerative arthritis is not necessary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006). 

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
February 2001, July 2003, August 2003, April 2005, and 
November 2005 provided the Veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  VA has no outstanding duty to inform the Veteran 
that any additional information or evidence is needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  While the notices provided do not include any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
Veteran is not prejudiced by the failure to provide him that 
further information.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand 
for further notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  The Veteran has not claimed that he 
received disability benefits from the Social Security 
Administration, nor has his representative (although in 
pleadings he alleged that the Board failed to retrieve SSA 
records).  The Veteran did not claim such benefits in an 
applications for compensation submitted in September 2000 and 
again in August 2008.  No information regarding SSA 
disability payments has been submitted by the Veteran despite 
several requests for such information, including a recent 
letter of August 2008.  Though that letter referred to a 
separate claim not at issue here, the Veteran did submit 
information showing he is in receipt of State aid.  It is 
reasonable to assume that he would have sent information 
pertaining to SSA at the same time if he were in receipt of 
such aid.  He was afforded the opportunity for a personal 
hearing.  He was afforded a VA examination.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.  


ORDER

Service connection for the Veteran's back disability is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


